PER CURIAM.
Supreme International Corporation [Supreme] appeals a final summary judgment in favor of defendants Air Sea Shipping, Inc., [Air Sea] and Union Assurance Underwriters, Inc., in an action to recover losses Supreme incurred when its goods were stolen from Air Sea’s warehouse facility. We reverse.
The record demonstrates the existence of genuine issues of material fact as to whether Air Sea, the bailee of Supreme’s goods, exercised the requisite degree of care and provided sufficient security measures to prevent the theft of the bailed goods. Air Sea submitted depositions attesting to its lack of knowledge of security problems in the area; however, Supreme’s affiant asserted the existence of a local police department unit that investigates thefts only from warehouses in the area. Thus, the record contains evidence from which the trier of fact could draw reasonable inferences in favor of Supreme. Value Rent-A-Car, Inc. v. Collection Chevrolet, Inc., 543 So.2d 803 (Fla. 3d DCA 1989); State Farm Fire & Cas. Co. v. B & F Marine, Inc., 520 So.2d 649 (Fla. 3d DCA 1988); City of Clearwater v. Thomas, 446 So.2d 1160 (Fla. 2d DCA 1984); Clermont Marine Sales, Inc. v. Harmon, 347 So.2d 839 (Fla. 2d DCA 1977); see Value Rent-A-Car, Inc. v. Collection Chevrolet, Inc., 570 So.2d 1376 (Fla. 3d DCA 1990); Aetna Cas. & Sur. Co. v. Pappagallo Restaurant, 547 So.2d 243 (Fla. 3d DCA 1989); ITT Consumer Serv. Corp. v. Travelers Indem. Co., 256 So.2d 74 (Fla. 3d DCA 1971), cert. denied, 263 So.2d 229 (Fla.1972). Accordingly, we reverse the final summary judgment.
Reversed and remanded for further proceedings.